     Case 1:17-cv-00065-SPW-TJC Document 139 Filed 02/26/21 Page 1 of 15



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION




  BIG HORN COUNTY ELECTRIC
  COOPERATIVE,INC.,                               CV 17-65-BLG-SPW


                       Plaintiff,
                                                   ORDER ADOPTING
  vs.                                              FINDINGS AND
                                                   RECOMMENDATIONS
  ALDEN BIG MAN,et al,

                       Defendants.




        Before the Court are U.S. Magistrate Judge Cavan's Findings and

Recommendations(Doc. 129)on the parties' cross-motions for summary

judgment. (Doc. 83, 84, 87). Plaintiff Big Horn County Electric Cooperative

("BHCEC")filed this action against Big Man and several Judges and Justices of

the Crow Tribal Courts and Unknown Members of the Crow Tribal Health Board


("Tribal Defendants") seeking declaratory and injunctive relief in response to a

civil action Big Man brought against BHCEC in Crow Tribal Court. (See Doc. 1-

2). Big Man sued BHCEC in Tribal Court for terminating his electrical service in

January 2012, alleging that BHCEC's actions violated Title 20 of the Crow Law

and Order Code, which bars winter termination of electrical service except with

notice and approval by the Tribal Health Board. (Doc. 1-2). Judge Cavan
                                         1
Case 1:17-cv-00065-SPW-TJC Document 139 Filed 02/26/21 Page 2 of 15
Case 1:17-cv-00065-SPW-TJC Document 139 Filed 02/26/21 Page 3 of 15
Case 1:17-cv-00065-SPW-TJC Document 139 Filed 02/26/21 Page 4 of 15
Case 1:17-cv-00065-SPW-TJC Document 139 Filed 02/26/21 Page 5 of 15
Case 1:17-cv-00065-SPW-TJC Document 139 Filed 02/26/21 Page 6 of 15
Case 1:17-cv-00065-SPW-TJC Document 139 Filed 02/26/21 Page 7 of 15
Case 1:17-cv-00065-SPW-TJC Document 139 Filed 02/26/21 Page 8 of 15
Case 1:17-cv-00065-SPW-TJC Document 139 Filed 02/26/21 Page 9 of 15
Case 1:17-cv-00065-SPW-TJC Document 139 Filed 02/26/21 Page 10 of 15
Case 1:17-cv-00065-SPW-TJC Document 139 Filed 02/26/21 Page 11 of 15
Case 1:17-cv-00065-SPW-TJC Document 139 Filed 02/26/21 Page 12 of 15
Case 1:17-cv-00065-SPW-TJC Document 139 Filed 02/26/21 Page 13 of 15
Case 1:17-cv-00065-SPW-TJC Document 139 Filed 02/26/21 Page 14 of 15
Case 1:17-cv-00065-SPW-TJC Document 139 Filed 02/26/21 Page 15 of 15
